GUIDRY, Judge,
concurring.
Although Janelle Fairchild McMullen’s admission under oath that plaintiff is not the father of her minor child may have sufficient evidentiary force to establish a disavowal of paternity insofar as concerns defendant, Janelle McMullen, in my view, such admission can have no force or effect insofar as concerns the real party at interest in these proceedings, the minor child who is sought to be disavowed. As to such child, even if such statement be considered a judicial admission, same certainly cannot *929be considered to have evidentiary force equal to a favorable blood test. Accordingly, considering the paucity of evidence in this case, I concur in the reversal of this judgment and the remand of this matter for a new trial.